581 S.W.2d 540 (1979)
Clinton MANGES, Appellant,
v.
POOL COMPANY, Appellee.
No. 19953.
Court of Civil Appeals of Texas, Dallas.
May 4, 1979.
*541 Max J. Luther, III, Corpus Christi, for appellant.
Dan S. Boyd, John B. Holstead, Houston, for appellee.
Before GUITTARD, C. J., and STOREY and HUMPHREYS, JJ.
GUITTARD, Chief Justice.
In this venue appeal we previously extended the time for filing appellant's brief until April 19. On April 16 appellant filed a motion asking for another extension, this time until June 1. The appeal is set for submission and oral argument on May 17. Consequently, another extension would require postponement of submission and would possibly be used as an occasion to delay trial on the merits.
The sole ground stated in appellant's second motion, as in the first, is other commitments of counsel. We conclude that such commitments do not constitute "good cause" for a second delay under rule 414 of the Texas Rules of Civil Procedure. In the absence of a showing of good cause, appellant's failure to file his brief within the time allowed requires dismissal of the appeal for want of prosecution. Continental Oil Co. v. Dobie, 552 S.W.2d 183 (Tex.Civ. App.Corpus Christi 1977, writ ref'd n. r. e.). We cannot appropriately indulge the same leniency as we would be inclined to do if the extension would not delay submission of the appeal. Cf. Akers v. City of Grand Prairie, 572 S.W.2d 22 (Tex.Civ.App.Dallas 1978, no writ).
Although the foregoing considerations would seem to require the dismissal of the appeal, we shall delay that order for ten days to give appellant an opportunity to present any reason he may have for avoiding dismissal.
Motion for extension overruled.